EN BANC ORDER

JESS H. DICKINSON, Presiding Justice.
This matter comes before the En Banc Court after hearing oral argument in this case January 21, 2015. We note that cases currently pending before the United States Supreme Court may, or may not, assist this Court in deciding the issue before us. Both parties agreed that this matter should be stayed until an opinion issues from the United States Supreme Court. Having considered the arguments and briefing already presented, the Court has determined that, prior to issuing a stay, supplemental briefing would be helpful on the following question:
In light of Mississippi’s public policy of not allowing or recognizing a marriage between two persons of the same gender, what rational basis supports the interpretation or application of a law or constitutional provision so as to prohibit Mississippi courts from granting a divorce to a Mississippi resident who was lawfully married in another state to a person of the same gender?
It is therefore ORDERED: that the parties shall simultaneously file supple*788mental briefs not tb exceed thirty pages within thirty days of the entry of this order.
SO ORDERED.
/s/ Jess H. Dickinson JESS H. DICKINSON, PRESIDING JUSTICE FOR THE COURT
TO AGREE: WALLER, C.J., DICKINSON and RANDOLPH, P.JJ., LAMAR, PIERCE AND COLEMAN, JJ.
CHANDLER, J., OBJECTS WITH SEPARATE WRITTEN STATEMENT.
KING, J., OBJECTS WITH SEPARATE WRITTEN STATEMENT JOINED BY KITCHENS, J.